Citation Nr: 1728317	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-45 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for immunity system strain.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for mucus retention cyst of the right maxillary cavity with sinusitis, to include as secondary to service-connected disability of residuals, perforation of left tympanic membrane.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

By way of background, the RO denied entitlement to service connection for an immunity system strain in March 2008.  The Veteran filed a timely notice of disagreement and subsequently perfected an appeal to the Board.  

In a January 2007 decision, the RO denied entitlement to service connection for a mucus retention cyst of the right maxillary cavity, sinusitis, and otitis media, hereinafter in this decision, for the purposes of brevity, referred to as a sinus disability.  The Veteran did not file a notice of disagreement and that decision became final.  The sinus disability issue is on appeal from a May 2009 rating decision that determined new and material evidence had not been submitted to reopen that claim. 

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the claim for service connection for the sinus disability, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in April 2017.  A transcript of that hearing is of record.

The issues of the sinus disability and the immunity system strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2009 rating decision denied service connection for a sinus disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2. The evidence associated with the claims file subsequent to the May 2009 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for his sinus disability.


CONCLUSIONS OF LAW

1. The May 2009 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence sufficient to reopen the claim of service connection for the sinus disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In light of the fully favorable decision as to reopening the claim for entitlement to service connection for the sinus disability, no further discussion of the duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). The mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen a claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Evidence is new if it was not previously submitted to agency decisionmakers and material if it, by itself or in consideration with prior record evidence, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  The credibility, but not the weight, of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). However, in this case no new service department records have been submitted that are relevant to the claimed disabilities discussed herein. As such, new and material evidence is required to reopen the Veteran's previously denied service connection claim.

The Veteran contends that reopening of his claim for service connection for a sinus disability, to include as secondary to his service-connected disability of residuals, perforation of left tympanic membrane, is warranted. At the time of the last rating decision of May 2009 denying service connection for the sinus disability, the evidence of records consisted of VA treatment reports from the Chillicothe, Ohio VA medical center, from November 2003 through August 2011, VA treatment reports from the Columbus, Ohio VA medical center from May 2011, treatment reports from the Cincinnati VA medical center from April 2004 through July 2010, and VA examinations from July 2010 and December 2010.  

Evidence received since the rating decision includes VA treatment notes from July 2010 through November 2015 that discuss the of the Veteran's sinus disability, increasing migraine headaches related to the sinus disability, the necessity of extremely powerful antibiotics to combat the related infections, the impact of the claimed conditions on the Veteran's occupational and social functioning, and further discussion of the immunology issues associated with the Veteran's ear and sinus conditions.  In addition, the Veteran has testified in an April 2017 travel board hearing before the undersigned VLJ that approximately 18 months prior to the hearing that the Cincinnati VA ears, nose, and throat (ENT) clinic had told the Veteran that his retention cyst problems with the sinus disability were caused by the service-connected perforated tympanic membrane and residuals.  However, those particular records are not in the Veteran's claims file.

The evidence provided by the Veteran is new and material as it relates to a previously unestablished fact with regard to the etiology of the claimed condition. Therefore, reopening of the claim for service connection for the sinus disability is warranted.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a mucus retention cyst of the right maxillary cavity with sinusitis, to include as secondary to service-connected disability of residuals, perforation of left tympanic membrane, is granted.


REMAND

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, no notice letter pertinent to the Veteran's immunity system claim was ever sent to the Veteran as required by the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. However, the Veteran has referenced in his hearing VA medical records which are not currently in the claims file.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not had a comprehensive examination and opinion relating to his claims since January 2009. As such, a remand is necessary for an opinion concerning both direct service connection and secondary service connection for both issues.

Additionally, the VA treatment records suggest the Veteran's sinus disability and his immunity system strain may be related.  The October 2015 Supplemental Statement of the Case states that no diagnosis of an immunity system strain has been made, but in VA treatment notes from June 2008, VA physicians list "selective IgA immunodeficiency" as an active problem, and the Veteran referred to that in his hearing with the undersigned VLJ. Immunoglobulin A (IgA) is a type of antibody that protects against infections of the mucous membranes lining the mouth, airways, and digestive tract.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1233 (31st ed. 2007). As such, the Veteran's claimed immunity system strain may be intertwined with his claimed sinus disability, to include as secondary to service-connected disability of residuals, perforation of left tympanic membrane. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice concerning his claim to entitlement to service connection for immunity system strain, as required by the VCAA.

2. Obtain any updated VA treatment records and associate them with the claims file.

The Veteran has received care from VA facilities in Cleveland, Columbus, Chillicothe, and Athens, Ohio.  The most recent Supplemental Statement of the Case refers to additional records from Cincinnati through November 2015, but the Veteran testified in his hearing that during an appointment with the ENT clinic at Cincinnati that he was told his sinus disability was caused by his service-connected tympanic membrane disability at approximately that time period, in the fall of 2015, and those records are not now present in the Veteran's file. Therefore, attention is requested to those specific records and any others from any VA facility for the Veteran.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's sinus disability, to include as secondary to service-connected disability of residuals, perforation of left tympanic membrane.  The entire claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's mucus retention cyst of the right maxillary cavity with sinusitis had its onset in service or is otherwise related to service.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's mucus retention cyst of the right maxillary cavity with sinusitis is due to or caused by the any service-connected disabilities, to include service-connected disability of residuals, perforation of left tympanic membrane. 

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's mucus retention cyst of the right maxillary cavity with sinusitis is aggravated by any service-connected disability, to include the service-connected disability of residuals, perforation of left tympanic membrane.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current disability manifested by the Veteran's immunity system strain.  The entire claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Whether it is at least as likely as not (50 percent or greater likelihood) that any current disability manifested by the Veteran's immunity system strain had its onset in service or is otherwise related to service.  

A detailed rationale for the opinions must be provided. Review of the entire claims file is required.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


